Citation Nr: 0818669	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-35 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

1.  Entitlement to an increased disability evaluation in 
excess of 10 percent for low back strain, prior to November 
30, 2007.

2.  Entitlement to an increased disability evaluation in 
excess of 20 percent for low back strain, as of November 30, 
2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision that denied 
an increased rating in excess of 10 percent for a low back 
strain.  The veteran subsequently filed a notice of 
disagreement as to that rating, and, in December 2007, the RO 
increased the disability rating to 20 percent, effective 
November 30, 2007.

The Board notes that, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  (1993).

The veteran testified at a Travel Board hearing before the 
undersigned in November 2006.  A transcript has been 
associated with the file.  In July 2007, the Board remanded 
the case for additional development.  It now returns for 
appellate consideration.





FINDINGS OF FACT

1.  Prior to November 30, 2007, the veteran's low back strain 
was manifested by pain, limited range of motion in flexion to 
85 degrees, limited range of motion in extension to 25 
degrees, but without ankylosis, abnormal gait, or abnormal 
spinal contour.

2.  On and after November 30, 2007, the veteran's low back 
strain was manifested by pain, limited range of motion in 
flexion to 60 degrees, and limited range of motion in 
extension to 20 degrees, but without ankylosis, abnormal 
gait, or abnormal spinal contour.


CONCLUSIONS OF LAW

1.  Prior to November 30, 2007, the criteria for a rating in 
excess of 10 percent for low back strain are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5237 (2007).

2.  On and after November 30, 2007, the criteria for a rating 
in excess of 20 percent for low back strain are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  



Prior to initial adjudication of the claim, a letter dated in 
September 2004 satisfied the duty to notify provisions as to 
elements two, three and four.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims and was told to provide 
any relevant evidence in his possession.  See Pelegrini II, 
at 120-121.

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, the Court has held that section 
5103(a) compliant notice must meet the following four part 
test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  For 
the following reasons, the Board finds that the elements of 
the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the RO sent the veteran a September 2004 
letter, which requested that the veteran provide evidence 
describing how his disability had worsened.  Furthermore, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of two VA 
medical examinations performed in association with his claim, 
as well as a November 2006 Travel Board hearing.  The Board 
finds that the notice given, the questions directly asked, 
and the responses provided by the veteran at the examinations 
and hearing-as well as in additional statements submitted by 
the veteran-show that the veteran knew that the evidence 
needed to show that his disability had worsened and what 
impact it had on his employment and daily life.  As the Board 
finds that the veteran had actual knowledge of that 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for a low back strain.  As will be 
discussed below, low back disability is rated based on the 
criteria provided in 5235 to 5243.  Under these Diagnostic 
Codes, there is no single measurement or test that is 
required to establish a higher rating.  On the contrary, 
entitlement to a higher disability rating would be satisfied 
by evidence demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.  

As to the third element, the evidence shows that the veteran 
had actual knowledge that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Code based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  In an 
April 2008 brief submitted the veteran's representative, the 
veteran's representative noted the veteran's rating under the 
currently-assigned Diagnostic Code, argued for an increased 
rating based on particular rating criteria of the relevant 
Diagnostic Codes in this case, and cited relevant portions of 
the Code of Federal Regulations.  The Board thus finds that 
there is no prejudice to the veteran in any lack of notice as 
to the third element.  See Sanders, supra.  

As to the fourth element, the original September 2004 letter 
did provide notice of the types of evidence, both medical and 
lay, that could be submitted in support of his claim.  The 
Board finds that the fourth element of Vazquez-Flores is 
satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met and that any error is 
non-prejudicial in this case.  The Board, therefore, finds 
that the requirements of Pelegrini II are met and that the VA 
has discharged its duty to notify.  See Pelegrini II, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating for the 
veteran's low back strain, there is no question as to an 
effective date to be assigned, and no further notice is 
required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

In this case, the RO provided the veteran an appropriate VA 
examination most recently in December 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected low 
back disability since he was last examined.  38 C.F.R. 
§ 3.327(a).  The examiner provided a detailed examination 
report, which contains all the information required to rate 
the veteran, as discussed below.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment records 
and are thus adequate upon which to base a decision in this 
case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings for Low Back Strain

The veteran contends that he is entitled to a rating in 
excess of 10 percent prior to November 30, 2007, and in 
excess of 20 percent on and after November 30, 2007, for his 
service-connected low back strain.  For the reasons that 
follow, the Board finds that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

The Board notes that assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board will consider whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In addition, the evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  However, in that regard, the Board notes 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that, as here, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected low back strain has been 
rated under Diagnostic Code 5237 as 10 percent disabling 
prior to November 30, 2007 and as 20 percent disabling on and 
after November 30, 2007.  Disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Ratings under 
the General Rating Formula for Diseases and Injuries of the 
Spine are made with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Prior to November 30, 2007

Prior to November 30, 2007, the veteran received a 10 percent 
disability rating for low back strain under DC 5237.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted prior to November 30, 2007.

The veteran was first afforded a VA spinal examination for 
purposes of determining the current severity of his 
disability in September 2004.  At that examination, the 
veteran complained of back pain and an inability to perform 
any strenuous activity.  On physical examination of the 
veteran's back, the examiner noted that there was very little 
antalgic movement, normal curvature of the spine, and mild 
paravertebral muscle spasm.  The range of motion of the 
veteran's lumbosacral spine was to 25 degrees in extension 
and to 85 degrees in flexion.  Lateral bending was to 30 
degrees on the right side and to 35 degrees on the left.  
Rotation was 0 to 50 degrees bilaterally.  There was no 
muscle weakness or sensory deficit in the lower extremities.  
The diagnosis was degenerative joint disease of the L5-S1.

Private treatment records from 2004 and 2005 reflect 
complaints of chronic back pain since 2001, with episodes of 
lumbar muscle spasm and locking up.  He reported that the 
pain was intermittent and brought on with forward flexion and 
backward extension.  He was noted to have a normal gait and 
normal reflexes, without neuropathy, radiculopathy, or 
myopathy.

VA treatment records from 2005 reflect complaints of chronic 
low back pain, pain in right lateral flexion, and muscle 
spasms, but the veteran reported that he did not have 
numbness, tingling, radiation of pain, or other neurological 
symptoms.

In November 2006, the veteran testified at a Travel Board 
hearing.  At that hearing, the veteran testified that he had 
constant lingering pain in the low back, muscle spasms, and 
locking up.  He also complained that his back disability 
adversely affected his ability to work as a manual laborer.  
In August 2007, the veteran's wife submitted a statement to 
the effect that he was unable to lift his children, work in 
the garden, take long trips to other states, go hiking, go on 
rides at theme parks, or go bowling, skating, dancing, or 
fishing.

In sum, the medical evidence of record shows that the veteran 
did not exhibit low back symptomatology warranting a rating 
in excess of 10 percent prior to November 30, 2007.  
Specifically, the objective medical evidence prior to 
November 30, 2007, shows that the veteran experienced pain, 
limitation of motion in extension to 25 degrees, and 
limitation in flexion to 85 degrees, with mild back spasms, 
but he had very little antalgic movement, a normal curvature 
of the spine, and no ankylosis neuropathy, radiculopathy, or 
myopathy.  Consequently, as the veteran exhibited forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
his combined range of motion exceeds 120 degrees, and there 
are is no abnormal gait or spinal contour, the Board 
concludes that an increased rating in excess of 10 percent is 
not warranted prior to November 30, 2007. 

On and After November 30, 2007

In December 2007, the veteran was granted an increased rating 
of 20 percent, effective November 30, 2007, for low back 
strain under DC 5237.  For the reasons that follow, the Board 
concludes that rating in excess of 20 percent is not 
warranted on or after November 30, 2007.

The only medical evidence of record received on or after 
November 30, 2007, consists of a December 2007 VA spinal and 
neurological examination report assessing the current 
severity of the veteran's low back strain.  At that 
examination, the veteran complained of constant mild low back 
pain, which he stated had become progressively worse over 
time, with moderate to severe pain and muscle spasms towards 
the end of the day.  He denied radicular pain, paresthesia, 
fatigue, and weakness, but did complain of stiffness and some 
intermittent tingling sensations in his right leg.  On 
examination, the veteran was observed to have a normal gait 
and normal posture, with no gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, reverse lordosis, or 
other abnormal spinal curvature.  An examination of the 
cervical spine was normal.  An examination of the thoracic 
spine showed no muscle spasm, atrophy, guarding, or weakness, 
but did indicate pain with motion and tenderness.  There was 
no ankylosis.  Motor, sensory, reflex, and neurological 
examinations were all normal, except for a bilaterally 
decreased ankle jerk, which the examiner stated would not 
significantly impact the veteran's functioning.  Range of 
motion testing revealed flexion from 0 to 60 degrees, with 
pain at 40 degrees of motion.  Extension was from 0 to 20 
degrees, with pain at the end of the range of motion.  
Lateral flexion was from 0 to 30 degrees bilaterally.  
Lateral rotation was from 0 to 45 degrees.  There was 
additional pain, but no additional loss of motion, on 
repetitive use.  The examiner's diagnosis was degenerative 
joint disease of the lumbar spine.  However, x-rays taken of 
the lumbosacral spine showed no abnormality of the bony 
vertebrae or disc spaces.  Curvature and alignment of the 
vertebrae were normal, and the soft tissues were 
unremarkable.  The impression was a normal lumbar spine.  In 
addition, the examiner found that there was no objective 
evidence that the veteran's disability was unusual, as there 
had been no prior hospitalizations or surgery for his low 
back disability.

In sum, the most recent medical evidence of record shows that 
the veteran has forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, for 
which the Rating Schedule provides a 20 percent rating, and 
he has no additional functional loss due to weakness, 
fatigability, incoordination, or pain on movement.  See 38 
C.F.R. § 4.71a; see also Deluca, supra.  Furthermore, the 
evidence shows that the veteran has never had any form of 
ankylosis.  As the veteran's forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less and 
as he does not have any form of ankylosis, the Board 
concludes that a rating in excess of 20 percent for the 
veteran's low back strain is not warranted.  In addition, as 
the December 2007 VA examination report is the first evidence 
to show that the veteran's symptoms warranted a 20 percent 
rating, the assignment of an effective date of November 30, 
2007, is appropriate.

The Board further notes that DC 5003 specifies that 
degenerative arthritis that is established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a.  In applying DC 5003, the 
United States Court of Appeals for Veterans Claims has held 
in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), that "painful motion of a major joint . . . caused 
by degenerative arthritis, where the arthritis is established 
by X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  However, 
in this case, despite medical findings of DJD of the low 
back, the Board notes that x-rays taken in December 2007 
revealed a normal spine without DJD.  As degenerative 
arthritis has not been established by x-ray findings, and as 
the veteran's low back disability has already been rated 
based on limitation of motion, an additional rating under DC 
5003 is not warranted in this case.

The Board has also given consideration to extraschedular 
compensation.  A review of the record reveals that the RO 
considered and apparently declined to refer the evaluation of 
the veteran's low back to the VA Undersecretary for Benefits 
or the Director of VA Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  That regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  The Board notes that 
the veteran is still able to maintain employment, and there 
is no evidence that the veteran has been hospitalized for a 
low back disability at any point during the period on appeal.  
There is no evidence in the claims file to suggest marked 
interference with employment that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  These findings are confirmed by the December 2007 VA 
examiner's opinion.  As noted above, the veteran's symptoms 
consist mostly of pain and limitation of motion, and it is 
exactly these symptoms for which he is being compensated.  In 
other words, he does not have any symptoms that are unusual 
or are different from those contemplated by the schedular 
criteria.  Taking all of these factors into account, the 
Board finds that the veteran's claim does not warrant 
extraschedular consideration.  See id.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  In this case, the preponderance of the evidence is 
against the veteran's claim for an increased rating, and it 
must be denied.  See 38 U.S.C.A. 5107(b); Gilbert, supra.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased rating in excess of 10 percent 
for low back strain, prior to November 30, 2007, is denied.

Entitlement to an increased rating in excess of 20 percent 
for low back strain, as of November 30, 2007, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


